DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communication filed on March 02, 2020.
Claims 1-20 are currently pending and have been examined.
This action is made Non-Final

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claims 1 and 14 are directed to a method comprising a series of steps; claim 8 is directed to a system compromising a series of components. Therefore, the claims are directed to a statutory category.

Analysis
Claim 1: Ineligible
Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of receiving a request for one or more risk scores and determining the one or more risk scores.  The recited steps, as drafted, are process that, under its broadest reasonable interpretation, cover performance of the limitation in the human mind and a method of organizing human activity (fundamental economic principles or practices – risk analysis) includes commercial interactions but for the recitation of generic computer components.  That is, other than reciting the generic computer component such as a “server” and “user device” nothing in the claim element precludes the step from practically being performed in the human mind. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools.  The claim recites receiving and determining data. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. An example of concepts performed in the human mind as mental processes because the steps of receiving and determining (processing) data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim only recites the additional elements - using a “server, “user device”, and “user interface” to perform transmitting the one or more risk scores in all steps is recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f)).  Although the claim recites additional limitation of using computer components to perform the steps in a network environment. The network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. 
Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “server, “user device”, and “user interface” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, those additional elements do not integrate the abstract idea into a practical 

Next, the claim is analyzed to determine if there are additional claim limitations that 
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic: manner: 
(For performing verification checks) Performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Dependent claims 2 and 15 recite hosting, by the server, a service application 
executable on the user device, wherein the request is received by the server by way of the service application, and wherein the user interface is rendered by the service application. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “server, “user device”, and “user interface”” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 3 and 9 recite wherein the transaction history of each terminal device 
includes a count of transactions declined at the terminal device due to at least one of a security violation, an invalid merchant identifier, or a cryptographic error. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts 

Dependent claims 4, 10, and 17 recites wherein the request includes one or more 
identifiers of the one or more terminal devices, respectively. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 5, 11, and 18 recite identifying, by the server, the one or more 
terminal devices from a plurality of terminal devices, based on the one or more identifiers. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “server, “user device”, and “user interface”” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 6, 7, 12 and 19 recites wherein the request includes information 
pertaining to a first location and a first distance. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed 

Dependent claims 13 and 20 recite wherein the payment network server is further 
configured to identify the one or more terminal devices from a plurality of terminal devices, wherein the one or more terminals are located within the first distance of the first location. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra. 

Independent claims 8 and 14 recite system and methods equivalents of claim 1 
respectively and are similarly rejection using the same rationale as claim 1, supra.


      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
 		     nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercille et al 
(US 2016/0196558) in view of Allen et al (US2010/0010930), hereinafter Allen.
Regarding Claim 1 and 8 
Mercille, as shown, discloses the following limitations:
receive, from a user device of a user, a request for one or more risk scores of the one or more terminal devices, respectively, wherein each risk score indicates a measure of risk associated with performing a transaction at a corresponding terminal device of the one or more terminal devices (see at least [0017][0019]. Mercille discloses that a system or a method may be provided that may detect or establish a connected network of personal or wearable devices of a user whereby the number and type of devices connected to that network may be used to determine a security or confidence level for a particular transaction being attempted. A user device requesting a transaction to a merchant or a payment service provider. The information indicating the number and composition of connected devices may be used for risk assessment (risk score to measure of risk) to determine the confidence level or security level for the transaction requested by the user.)
transmit, to the user device, the one or more risk scores, wherein the one or more risk scores are presented to the user on a user interface rendered on the user device; (see at least [0070]. Mercille discloses that the system may calculate a security score (risk scores) as an indication of risk for the transaction. In particular, the security score may be calculated based on the number of devices that are connected to the user device 110, how similar the connection status of each detected or connected device is compare to those defined in the connection profile, and how much deviation the current connection status is from those defined in the connection profile.)
However, Mercille fails to disclose that each risk score is determined based on a transaction history of the corresponding terminal device.
Allen discloses the following limitations:
determine, based on the request, the one or more risk scores, wherein each risk score is determined based on a transaction history of the corresponding terminal device (see at least [0005][0067]. Allen discloses that the payment processor uses credit bureau information, transaction history information, transaction information and account information (e.g., payment history) to calculate the real time credit score. Credit risk may be assessed using transaction amounts, frequency, merchant type, etc)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to determine risk score based on a 

Regarding Claim 2 and 15
The combination of Mercille and Allen, as shown in the rejection above discloses the following limitations: 
The method of claim 1, further comprising hosting, by the server, a service application executable on the user device, wherein the request is received by the server by way of the service application, and wherein the user interface is rendered by the service application (see at least [0029][0037][0053]. Allen discloses that user device 110 may include one or more browser applications 115 which may be used, for example, to provide a convenient interface to permit user 105 to browse information available over network. A transaction processing application 190, which may be part of payment application 175 or separate, may be configured to receive information from user device 110 and/or merchant server 140 for processing and storage in a payment database 195. Transaction processing application 190 may include one or more applications to process information from user 105 for processing an order and payment using various selected funding instruments. The user 105 may set up a user account at the merchant or at the payment service provider. In an embodiment, the user 105 may download an application for making and managing transactions from the merchant or the payment service provider to the user device 110. The user 105 may create a user profile for making transactions.)

Regarding Claim 3 and 9

The method of claim 1, wherein the transaction history of each terminal device includes a count of transactions declined at the terminal device due to at least one of a security violation, an invalid merchant identifier, or a cryptographic error (see at least [Claim 7]. Allen discloses that calculating the credit score comprises analyzing transaction history which comprises at least one of: transaction frequency, transaction amounts, cumulative transaction amounts, total number of transactions, type of merchant, location of merchant, credit line, credit line open to buy, fraud history, transaction approvals, and transaction denials.)

Regarding Claim 4, 10, and 17
The combination of Mercille and Allen, as shown in the rejection above discloses the following limitations:
The method of claim 1, wherein the request includes one or more identifiers of the one or more terminal devices, respectively (see at least [0052][0057]. Allen discloses that the user device 110 and their connection status may be used for risk assessment. At step 508, based on the connection status of different personal and/or wearable devise at the user device 110 and the user 105's routines and/or habits, such as routine transactions or routine visits to certain locations or merchants, the system may establish various connection profiles for various types of transactions. The connection profiles may define settings and/or connection status of the user 105's personal and/or wearable devices during certain types of transactions.)

Regarding Claim 5, 11 and 18
The combination of Mercille and Allen, as shown in the rejection above discloses the following limitations:
The method of claim 4, further comprising identifying, by the server, the one or more terminal devices from a plurality of terminal devices, based on the one or more identifiers (see at least [0057]. Mercille discloses that based on the connection status of different personal and/or wearable devise at the user device 110 and the user 105's routines and/or habits, such as routine transactions or routine visits to certain locations or merchants, the system may establish various connection profiles for various types of transactions. The connection profiles may define settings and/or connection status of the user 105's personal and/or wearable devices during certain types of transactions. Connection profiles also may be established for various settings, locations, situations, times, and the like, for the purpose of risk assessment at these different settings, locations, situations, times, and the like. Thus, the connection profiles may define the connection status of various personal or wearable devices, for the purpose of risk assessment)

Regarding Claim 6, 7, 12 and 19
The combination of Mercille and Allen, as shown in the rejection above discloses the following limitations:
The method of claim 1, wherein the request includes information pertaining to a first location and a first distance. (see at least [0176]. Allen discloses that transaction service provider system may receive an authorization response (e.g., a first authorization response) from first lender system. In some non-limiting embodiments, the (first) authorization response may indicate approval (or rejection) of the first installment payment option for the payment transaction. see at least [0018][0054]. Mercille discloses that the system may detect the setting, location, and/or context of the transaction based on other devices detected at a certain location. For example, the system may detect that the user is at home because certain devices at home, such as a home entertainment system, a smart fridge, a connected thermostat, a spouse's smartphone, or other devices associated with the home location are detected by the system. The user 105 may indicate that certain wearable devices are used for certain settings, locations, certain day, time, season or certain environments, and/or transaction details (limits, location, merchant name, merchant type, type of purchase, etc.). In another example, the user 105 also may indicate that certain personal or wearable devices are often used together. In an embodiment, the user device 110 may automatically compile a list of the user 105's personal or wearable devices that have or had been connected to the user device 110 and send the list to the merchant or the payment service provider to be associated with the user 105's user account )

Regarding Claim 13 and 20
The combination of Mercille and Allen, as shown in the rejection above discloses the following limitations:
The system of claim 8, wherein the payment network server is further configured to identify the one or more terminal devices from a plurality of terminal devices, wherein the one or more terminals are located within the first distance of the first (see at least [0018][0054]. Mercille discloses that the system may detect the setting, location, and/or context of the transaction based on other devices detected at a certain location. For example, the system may detect that the user is at home because certain devices at home, such as a home entertainment system, a smart fridge, a connected thermostat, a spouse's smartphone, or other devices associated with the home location are detected by the system. The user 105 may indicate that certain wearable devices are used for certain settings, locations, certain day, time, season or certain environments, and/or transaction details (limits, location, merchant name, merchant type, type of purchase, etc.). In another example, the user 105 also may indicate that certain personal or wearable devices are often used together. In an embodiment, the user device 110 may automatically compile a list of the user 105's personal or wearable devices that have or had been connected to the user device 110 and send the list to the merchant or the payment service provider to be associated with the user 105's user account.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mercille et al (US 
2016/0196558) in view of Varghese et al (US2006/0282660), hereinafter Varghese.
Regarding Claim 14
Mercille, as shown, discloses the following limitations:
receiving, by a server from a user device of a user, a request for one or more connectivity scores of the one or more terminal devices, respectively, wherein each connectivity score is a qualitative measure of seamlessness of network connectivity between a corresponding terminal device of the one or more terminal devices and the server (see at least [0017][0019]. Mercille discloses that a system or a method may be provided that may detect or establish a connected network of personal or wearable devices of a user whereby the number and type of devices connected to that network may be used to determine a security or confidence level for a particular transaction being attempted. A user device requesting a transaction to a merchant or a payment service provider. The information indicating the number and composition of connected devices may be used for risk assessment (risk score to measure of risk) to determine the confidence level or security level for the transaction requested by the user.)
transmitting, by the server to the user device, the one or more connectivity scores, wherein the one or more connectivity scores are presented to the user on a user interface rendered on the user device; (see at least [Claim 3], [Claim 14],[0060]. Mercille discloses that the process 500 may allow the system to monitor the connection status of various personal and/or wearable devices detected by or connected to the user device 110 at various settings, locations, and/or transactions. The system also may set up connection profiles defining routine connection status of the user 105's personal and/or wearable devices at the user device 110 for different locations, settings, and/or transactions. These connection profiles may be used to assess the risk or security level of the transactions. Further, the system may continuously monitor and update the connection profiles to have the most up-to-date connection profiles. Comparing the connection status of the first user device with routine connection arrangements defined in the connection profile; and calculate a security score based on a number of matching personal devices between the connection status of the first user device and the routine connection arrangements defined in the connection profile. Determining a security score indicating the security status for the transaction based on the number and the composition of personal devices connected to the first user device; and implementing one or more security measures based on the security score. )
However, Mercille fails to disclose that each risk score is determined connectivity score based on a network connectivity history of the corresponding terminal device.
Varghese discloses the following limitations:
determining, by the server based on the request, the one or more connectivity scores, wherein each connectivity score is determined based on a network connectivity history of the corresponding terminal device (see at least [Claim1 and 16][0077]. Varghese discloses that the method comprising: gathering identifying information concerning the device originating the current access request; determining authentication interface selection criteria in dependence on the gathered identifying information; presenting at the originating device an authentication interface selected from a plurality of authentication interfaces in dependence on the determined selection criteria; and authenticating or not authenticating the current access request in dependence on information entered at the originating device in response to the presented authentication interface. The gathered identifying information further comprises information related to characteristics of the originating device or characteristics of the network connection of the originating device. The gathered device characteristics comprise at least one of communication adapter MAC address, a local time, a local time zone, a microprocessor type, a microprocessor processing characteristic, a microprocessor serial number network address, a network connection speed, a network rate for data upload to the server, or a network rate for data download from the server. The plurality of authentication interfaces comprises interfaces having various levels of security or usability, and further comprising: retrieving risk information concerning the current request from a device central repository (DCR), wherein the DCR stores historical information concerning risks of fraudulent requests in association with information identifying their originating devices; determining authentication interface selection criteria by applying rules to information including the gathered device identifying information and the retrieved risk information. FAAS evaluation preferably begins with retrieving forensic information related to the characteristics of the current request that are apparent in the input request information. Information sources can include system DCR services, which stores authentication system's past authentication results, and third party data services, which can provide a wide range of data, e.g., geolocation data services providing likely geographical source of the current request. The input data and the retrieved forensic data is then analyzed by a rules-based decision process in order to determine output actions, alerts, and scores. )
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to determine connectivity score based on a network connectivity history of the corresponding terminal device because doing so would effectively monitoring risk associated with transaction and enhance security of transactions.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                      


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691